Citation Nr: 0936878	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to 
December 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board remanded the claim in October 2007 for further 
development and consideration. 


FINDINGS OF FACT

1.  Service connection has been established for left shoulder 
disability, rated 20 percent disabling; neck disability, 
right shoulder disability, right wrist disability, right 
thumb disability, right hip disability, right knee 
disability, left knee disability, dyspepsia, hypertension, 
epididymitis and mood disorder, each rated 10 percent 
disabling; and seasonal allergic rhinitis, bronchial asthma 
and urinary tract stones, each rated 0 percent disabling; the 
Veteran's combined service-connected disability rating is 80 
percent.

2.  The preponderance of the evidence shows that the 
Veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment consistent with 
his occupational experience.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU may be assigned where the combined schedular rating for 
the service-connected disabilities is less than 100 percent, 
when it is found that the service-connected disabilities 
render the veteran unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
non-service-connected disability may not be considered in 
determining entitlement to a total compensation rating.  38 
C.F.R. § 4.19.  Factors to be considered are the veteran's 
employment history and his educational and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

Under 38 C.F.R. § 4.16(a), if there is only one service- 
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.  In evaluating a 
claim for a TDIU, the central inquiry is whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, service connection has been established for 
left shoulder disability, rated 20 percent disabling; neck 
disability, right shoulder disability, right wrist 
disability, right thumb disability, right hip disability, 
right knee disability, left knee disability, dyspepsia, 
hypertension, epididymitis and mood disorder, each rated 10 
percent disabling; and seasonal allergic rhinitis, bronchial 
asthma and urinary tract stones, each rated 0 percent 
disabling; the Veteran's combined service-connected 
disability rating is 80 percent with consideration of a 
bilateral factor of 5.8 percent.

The Veteran's combined rating of 80 percent meets the 
criteria for a 70 percent combined rating, and the 
disabilities of the upper extremities, including the 
bilateral factor, may be combined to meet the criteria of 
"one disability" ratable at 40 percent or more.  38 C.F.R. 
§ 4.16(a).

In July 2005, he filed a claim for TDIU.  The record shows 
that he had a high school education, and two years of 
college.  After military service, he had work experience 
working in a residential treatment center.  The Veteran 
stated that he last worked full time in July 2003.  

A VA general medical examination was conducted in April 2009.  
The examiner stated that the Veteran could not return to work 
due to nonservice-connected disabilities.  

A VA mental disorders examination was conducted in May 2009.  
The examiner stated that the Veteran has total occupational 
and social impairment due to his service-connected 
psychiatric disorder.  Therefore, the Veteran's service-
connected disabilities render him unemployable.

Accordingly, entitlement to TDIU is warranted.  The claim has 
been considered with respect to the duties to notify and 
assist.  Given the favorable outcome, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

TDIU is granted.  


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


